DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	Citation Numbers 2 and 6 in the information disclosure statement filed 1/4/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  However, a copy of each of GR20120100644A and GR1004528B have been cited in the attached PTO-892 and attached herein.

Claim Objections
2.	Claims 2-5,10 are objected to because, as provided in 37 CFR 1.75(i), each element or step of the claim should be separated by a line indentation.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lekkakis WO 2008/122826 A1.
	Lekkakis discloses a device for the production of selectively configured roll assemblies of expanded aluminium mesh adapted to efficiently fill fuel containers (fig.1-8), said device sequentially comprising: 
a roll (1) of expanded aluminium mesh at an inlet of the device; 
a mechanism (4) adapted to provide tensioning of a mesh web (15) flowing from said inlet to an outlet of the device; 
a mechanism adapted to provide a forward movement of said mesh web (inherent, if not disclosed);
a mechanism (5) adapted to transversely cut a predetermined portion of said mesh web (15);
a mechanism (7) adapted to securely fold the edge of the transversely cut end of said mesh web (15); 
at least one arrangement of guiding rollers (2,3) of said mesh web;
a mechanism (comprising shaft 6) adapted to provide setting up a desirably configured mesh roll assembly and winding said mesh web around said mesh roll assembly to provide an end product of a variety of selectively configured roll assemblies of expanded aluminium mesh adapted to efficiently fill fuel containers, wherein
said mesh roll assembly is mounted onto a rotatable disc (6) of said mechanism;
an end of said mesh web derived from said roll at the inlet of the device is stapled along a transverse line of stapling onto said mesh roll assembly; 
said mechanism being adapted to be initiated immediately after said mechanism transversely cuts a predetermined portion of said mesh web and to be terminated as soon as the end of said mesh web is stapled along a transverse line of stapling onto said mesh roll assembly, and said rotatable disc of said mechanism being adapted to rotate immediately after said end of said mesh web is stapled along a transverse line of stapling onto said mesh roll assembly and being adapted to stop following completion of a predetermined number of turns of said mesh web around said mesh roll assembly (Page 6, Line 7).

6.	Claims 9,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lekkakis GR 2012-0100644.
	Lekkakis discloses, regarding claim 9, system of production of selectively configured roll assemblies of expanded aluminium mesh adapted to efficiently fill fuel containers comprising in combination (fig.9): 
a first machine employed to produce a first roll (1) of an expanded aluminum mesh adapted to fill fuel containers and provide suppression of ignition and combustion of the fuel contained therein (see fig.1,2a); 
a second unreeling-rereeling machine employed to be supplied with said first roll of expanded aluminum mesh and adapted to produce second rolls (14) of selectively defined smaller diameters (see fig.1,2a) and 
a third machine employed to be supplied with said second rolls of selectively defined smaller diameters of expanded aluminum mesh and adapted to form selectively configured roll assemblies of expanded aluminium mesh, wherein an appropriate combination of said selectively configured roll assemblies of expanded aluminium mesh is employed for efficiently filling fuel containers of varying dimensions and configurations to provide suppression of ignition and combustion of the fuel contained therein (collecting point shown in fig.9).
	Regarding claim 10, roll assemblies of expanded aluminium mesh having varying configurations adapted to efficiently fill fuel containers and provide suppression of ignition and combustion of the fuel contained therein, each roll of each roll assembly of expanded aluminium mesh comprising an expanded aluminium mesh sheet, said mesh sheet being wound such that a first transverse edge of the mesh is disposed at the interior of the roll and a second transverse edge of the mesh is disposed at the exterior of the roll, wherein the mesh is formed by laterally stretching an aluminium sheet having a plurality of slits cut therein, the slits being oriented parallel to the longitudinal axis of the aluminium sheet (see at least Abstract, fig.8a,8b,9).



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lekkakis WO 2008/122826 A1 in view of Hardt USP 3,766,855.
Lekkakis discloses substantially all the limitations of the claims (see ¶6), but does not expressly disclose the limitations of claim 2.
Hardt teaches a mechanism adapted to provide tensioning of the web (44) flowing from said inlet to said outlet of the device comprises a pair of rollers (41,42) and a tensioning roller (35), said rollers spaced apart at a distance, said tensioning roller being mounted within a socket being formed by said web being sunk downwardly in between said rollers, said tensioning roller being adapted to slide vertically within said socket thereby downwardly pulling said mesh web and ensuring a steady predetermined tension thereof (see at least C2/L31-34, C4/L22-30).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a mechanism adapted to provide tensioning of the web flowing from said inlet to said outlet of the device comprises a pair of rollers and a tensioning roller, said rollers spaced apart at a distance, said tensioning roller being mounted within a socket being formed by said web being sunk downwardly in between said rollers, said tensioning roller being adapted to slide vertically within said socket thereby downwardly pulling said mesh web and ensuring a steady predetermined tension thereof, as taught by Hardt, in the device of Lekkakis, for the purpose of correctly adjusting the relationship between the web and processing means for performing accurate processing.
Lekkakis, as modified, does not expressly disclose said rollers spaced apart at a distance that corresponds to the diameter of said tensioning roller; however, it is noted that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lekkakis WO 2008/122826 A1 in view of Yoshida et al. USP 9,896,298.
Lekkakis discloses substantially all the limitations of the claims (see ¶6), but does not expressly disclose the limitations of claim 4.
Yoshida teaches the mechanism adapted to transversely cut said web comprises a fixedly mounted base member (401) mounted underneath said mesh web and a cutting blade (402) arranged above said base member overlying the web and adapted to move downwardly during a cutting operation to be brought in abutment with said base and perform transverse cutting of the mesh web contained therebetween (see at least fig.4, C6/L11-20).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to adapt the mechanism to transversely cut said web comprises a fixedly mounted base member mounted underneath said mesh web and a cutting blade arranged above said base member overlying the web and adapted to move downwardly during a cutting operation to be brought in abutment with said base and perform transverse cutting of the mesh web contained therebetween, as taught by Yoshida, in the device of Lekkakis, for the purpose of providing accurate severing of the web.

Allowable Subject Matter
10.	Claims 3,5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kogler (USP 6,609,279) discloses a device for the production of roll assemblies of expanded aluminum mesh (1) adapted to fill fuel containers.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        9/27/2022